Citation Nr: 0732363	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right medial meniscectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1994 to June 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In September 
2006, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of the hearing is of record.  
In December 2006, the Board remanded the case for additional 
development.  The case is again before the Board.


FINDING OF FACT

The veteran's postoperative residuals of right medial 
meniscectomy are manifested by limitation of flexion to no 
less than 45 degrees; there is no limitation of extension, 
instability, or ankylosis shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for postoperative residuals 
of right medial meniscectomy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes (Codes) 5256, 5257, 5260, 5261, 
5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(I).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in May 2002 and January 2007 notified the 
veteran of the types of evidence and/or information necessary 
to substantiate his claim and of his and VA's duties in 
developing his claim, to include that it was his duty to 
ensure that any evidence not in possession of the federal 
government was received.  The January 2007 letter 
specifically requested that he send any evidence in his 
possession that pertains to his claim.  A March 2003 
Statement of the Case (SOC) cited in full the provisions of 
38 C.F.R. § 3.159(b)(1).  A March 2006 letter notified the 
veteran of the evidence and/or information necessary to 
establish a disability rating or effective date of award.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
appellant has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and private 
treatment records.  VA examinations were conducted in August 
2002, February 2006, and June 2007.  The veteran has not 
identified any other evidence to be obtained.  VA's duty to 
assist the appellant in the development of the claim for an 
increased rating is satisfied.

II.  Factual Background

Service connection for postoperative residuals of right 
medial meniscectomy, rated 10 percent disabling, was granted 
in a December 1998 rating decision.  An October 2002 rating 
decision increased the rating to 20 percent.  

An August 2002 VA examination showed swelling of the right 
knee, but no evidence of pain with flexion to 150 degrees and 
flexion to zero degrees.  There was no evidence of 
instability.  

In June 2004, the veteran underwent a right knee arthroscopy 
with debridement and microfracture lateral tibial plateau 
followed by an open removal of two screws in the proximal 
tibia.  Follow-up record in August 2004 noted the veteran was 
doing well, walking with minimal pain, and coaching football.

A VA examination in February 2006 noted the veteran's 
complaints of ongoing knee pain two to three times per week.  
The veteran also reported weakness, stiffness, swelling, 
fatigability, and lack of endurance of the knee.  He stated 
that he could not run or participate in sports due to his 
knee problems.  On examination, the veteran walked with a 
normal gait.  There was a well-healed scar lateral to the 
patella.  There was no swelling and no tenderness to 
palpation.  There was full range of motion of the knee, with 
flexion to 150 degrees and extension to zero degrees.  There 
was no pain reported on range of motion testing, and no 
additional decreased range of motion with repetitive testing.  
There was no ligamentous laxity.  McMurray's and Lachman's 
signs were negative.  The assessment was status post right 
medial meniscectomy and right tibial plateau fracture; right 
knee degenerative joint disease and meniscal degeneration per 
MRI.

An August 2006 private treatment record noted that the 
veteran would likely need a total joint replacement at some 
time in the future.

The most recent VA examination was conducted in June 2007.  
The veteran reported chronic pain and stiffness in the right 
knee, but no swelling, weakness, or instability.  The pain 
was made worse by walking up stairs or prolonged standing or 
walking.  He used over-the-counter medications for treatment.  
He did not use a brace or any assistive devices.  He was able 
to do all routine daily activities and had no restrictions on 
employment due to his knee disability.  On examination, no 
warmth or swelling was present in the knee.  There was no 
atrophy of the quadriceps or gastrocnemius muscles.  
McMurray's and drawer signs were negative.  No instability 
was present and there was no point tenderness in the knee.  
On range of motion testing, the veteran started feeling pain 
at 45 degrees of flexion but was able to go to 130 degrees.  
Extension was to zero degrees.  Repetitive testing showed no 
change in ranges of motion, but additional complaints of pain 
and fatigue were noted.  X-rays showed minimal degenerative 
arthritic changes.

III.  Legal Criteria and Analysis

In general, disability ratings are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern. See Francisco v. Brown, 7 Vet. App. 55 
(1994).   When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right knee disability has been rated 20 percent 
under Code 5262 (for malunion of tibia and fibula with 
moderate knee disability.  Under this Code, a 30 percent 
rating is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability and a 40 percent rating is 
warranted for nonunion of tibia and fibula with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

The veteran's right knee disability is no more than moderate 
as it is manifested by complaints of pain and weakness and 
objective evidence of painful motion, but only minimal 
objective findings on examination.  The veteran is able to 
walk normally and to attend to his daily activities.  He has 
not been shown to have any loose motion of the knee or to 
wear a brace, and nonunion of the tibia or fibula is not 
shown.  Clearly, a higher rating under this Code is not 
warranted.  

The Board must therefore consider whether the veteran's 
disability warrants a higher rating (including combined) 
under other codes governing knee disability ratings.  
Notably, separate evaluations are permitted for limitation of 
extension, limitation of flexion, and instability.  See 
VAOPGCPREC 9-98, VAOPGCPREC 23-97, and VAOPGCPREC 9-2004. 

Under Code 5260, limitation of knee flexion is rated 30 
percent when to 15 degrees; 20 percent when to 30 degrees; 10 
percent when to 45 degrees; and 0 percent when to 60 degrees.  
Under Code 5261, limitation of extension is rated 50 percent 
when to 45 degrees; 40 percent when to 30 degrees; 30 percent 
when to 20 degrees; 20 percent when to 15 degrees; 10 percent 
when to 10 degrees; and 0 percent when to 5 degrees.  38 See 
C.F.R. § 4.71a.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe.  38 C.F.R. § 4.71a.

Rating under Codes 5260 and 5261 for limitation of motion 
results in a 10 percent combined rating because the 
limitation of flexion (45 degrees of pain free motion) shown 
warrants a 10 percent rating, and the limitation of extension 
shown (none) warrants a zero percent rating (see June 2007 
examination report).   

No instability has been shown on any objective testing.  
Consequently, a compensable rating under Code 5257 is not 
warranted.  Combining these separate ratings for limitation 
of motion and instability would only result in a combined 
rating of 10 percent.  See 38 C.F.R. § 4.25.  Hence, a rating 
in excess of the current 20 percent is not appropriate for 
the veteran's right knee disability.  The 45 degrees of 
motion noted already takes into account the painful motion 
noted on the June 2007 examination; significantly, the 
examiner opined specifically that there was no further 
limitation of motion due to fatigue, weakness, lack of 
endurance, or on use.  Consequently, there is no basis for 
increasing the rating based on DeLuca factors.  As there is 
no evidence of ankylosis in the record, there is no reason to 
consider rating the veteran's disability under Code 5256.  
See 38 C.F.R. § 4.71a.

Based on the objective findings show, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for his right knee disability.  
Accordingly, the claim must be denied.

Finally, nothing in the record suggests that the right knee 
disability requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated, nor has it been so alleged.





ORDER

A rating in excess of 20 percent for postoperative residuals 
of right medial meniscectomy is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


